DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
On 7-16-2020, three specifications were submitted.  One of the specifications has 13 pages, and [0058] paragraphs while the other two specifications have 14 pages, [0057] paragraphs, and a different paragraph [0001] than the 13-page specification.  It is requested that a 1 of the 3 specifications be re-submitted so there is no confusion on which specification is to be used.  It is noted that the 13-page specification with its paragraph numbers has been utilized in the rejections and objections below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
A detent mechanism, of claim 6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraphs [0053] and [0054], item k.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because:
In Figure 4, the left-most occurrence of “50B” should be replaced with “50A”.
In Figure 4, item “40A” should be replaced with “60A”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and is written in the form of a claim.
The disclosure is objected to because of the following informalities:
In paragraphs [0048] and [0054], it is unclear why the reference labels are in brackets when all of the other numbers are not in brackets.  Either all of the reference numerals should be in brackets or none of the numerals should be in brackets.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 6, the detent mechanism is unclear in that the specification fails to provide any insight on the structure needed to define such a mechanism.  Though the detent mechanism is disclosed in the specification, no structure is given and this mechanism does not appear to be discussed in the Detailed Description portion or with regards to the Figures.  Paragraphs [0045] and [0049] are the area that discusses structures that hold the movable members but there is no mention of a detent mechanism.  It is noted that none of these specific holding means are shown in the Figures and claiming any of them will lead to an objection under 37 CFR 1.83(a).  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1, 3-12, and 15, independent claims 1 and 15 disclose both a movable “member” and a movable “element” and some dependent claims use movable member while others use movable element.  One name needs to be used throughout.  
With regards to claim 3, it is unclear if the “plurality of resilient elements” limitation is meant to further limit the resilient element limitation of claim 1 or not.  As written, the claim 3 elements are in addition to the claim 1 element.  This is fine and this rejection can be disregarded if that was the intent.  If the claim 3 resilient elements limitation was meant to further limit the claim 1 resilient element, claim 1 should disclose “at least one resilient element” while claim 3 discloses “the at least one resilient element is a plurality of resilient elements”.
With regards to claims 3, 11, and 12, the phrase “at least one” is unclear because claim 1 does not use this phrase with regards to the blade, movable member/element, or the resilient element.

With regards to claim 6, it is unclear what structure defines the detent mechanism.  What structure allows for the detent mechanism alone to perform a holding function.  As written, the detent mechanism alone holds the movable member which does not appear to be supported.  Paragraphs [0045] and [0049] disclose a holding means where 50A and 60A both have cooperating parts to perform the holding.  There does not appear to be a holding mechanism by itself.  The movable member makes up part of the structure performing the holding function.
With regards to claim 9, it is unclear what the stiffening member is attached to?     
With regards to claim 10, what structure defines the first and second ends?
With regards to claim 10, it is unclear if the second resilient element was intended to be positively claimed or not.  As written, the second resilient element has been introduced in the form of a function of the second movable member and is not positively claimed.  
With regards to claim 12, it is unclear what is being claimed.  Is the resilient element bendable?  How is it bendable when the movable member impedes deformation?

With regards to claim 13, the phrase “moving the first movable member…in either one of the first or second directions” is unclear.  The movable member is arcuate shaped and moves in an arcuate path with is an infinite amount of directions.  It is unclear how the first and second directions are associated with the arcuate movement.
With regards to claims 13 and 15, the phrases “first movable member” and “first resilient element” should be replaced with “movable member” and “resilient element”.  If there a second member/element is never claimed, use of the term “first” is not needed.
With regards to claim 15, it is unclear what structure allows for the resilient element to support only one of the blades.  There appears to only be support for the resilient member supporting all of the blades. 
Allowable Subject Matter
Claims 1, 3-5, and 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims
It is to be noted that claim 6 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
24 February 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724